TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 24, 2019



                                      NO. 03-18-00504-CV


                           Woodhull Ventures 2015, L.P., Appellant

                                                 v.

                               Megatel Homes III, LLC, Appellee




 APPEAL FROM 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
           BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
               AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the interlocutory order signed by the trial court on July 11, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s interlocutory order. Therefore, the Court affirms the trial court’s interlocutory

order. The appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.